               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

EDWIN ANTHONY RAMOS-                                     No. 4:17-CV-01442
RAMIREZ,
                                                         (Judge Brann)
              Plaintiff,
       v.

BERWICK BOROUGH, et al.,

              Defendants.

                                         ORDER

                                      MAY 22, 2019

       In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that Defendants’ Motion for Summary Judgment, ECF No.

27, is GRANTED as follows:

       1.     Plaintiff’s claims are DISMISSED WITHOUT PREJUDICE to

              litigation after Plaintiff’s conviction or sentence has been invalidated.1

       2.     The Clerk of Court is directed to close this case.


                                                   BY THE COURT:


                                                  s/ Matthew W. Brann
                                                  Matthew W. Brann
                                                  United States District Judge




1
    See Schreanne v. Marr, 722 Fed.Appx. 160, 166 (3d Cir. 2018).
